Name: COMMISSION REGULATION (EEC) No 2985/93 of 28 October 1993 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each Category C operator within the tariff quota for 1994
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product
 Date Published: nan

 29 . 10 . 93 Official Journal of the European Communities No L 268/37 COMMISSION REGULATION (EEC) No 2985/93 of 28 October 1993 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each Category C operator within the tariff quota for 1994 (EEC) No 404/93 ; whereas a uniform percentage reduc ­ tion should be applied to the quantities requested by each operator, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (2), as amended by Commis ­ sion Regulation (EEC) No 2009/93 of 23 July 1993 (3), and in particular Article 4 (4) thereof, Whereas Article 4 (4) of Regulation (EEC) No 1442/93 stipulates that the competent authorities of the Member States must inform the Commission before 1 0 October of the total quantity covered by applications from the Cate ­ gory C operators registered with them ; whereas the quan ­ tities covered by applications for 1994 amount to 205 054 780 tonnes and exceed by 70 000 tonnes the tariff quota set pursuant to Article 19 ( 1 ) (c) of Regulation HAS ADOPTED THIS REGULATION : Article 1 The quantity to be allocated to each Category C operator for 1994, within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 , shall be calcu ­ lated by applying to the quantity applied for by each operator a uniform coefficient of reduction of 0,000341372 pursuant to Article 4 (4) of Regulation (EEC) No 1442/93 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 142, 12. 6. 1993, p. 6 . (3) OJ No L 182, 24. 7. 1993, p. 46.